Citation Nr: 1337879	
Decision Date: 11/19/13    Archive Date: 12/06/13

DOCKET NO.  13-18 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Health Administration Center in Denver, Colorado


THE ISSUE

Eligibility for Civilian Health and Medical Program of the Department of Veterans Affairs (CHAMPVA) benefits.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

John Kitlas, Counsel



INTRODUCTION

The Veteran served on active duty from June 1977 to May 1981.  The appellant is his spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal from adverse action by the Department of Veterans Affairs (VA) Health Administration Center in Denver, Colorado.  The record reflects the VA Regional Office (RO) in Milwaukee, Wisconsin, has jurisdiction over the Veteran's VA claims folder.

For the reasons detailed below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Pursuant to 38 C.F.R. § 20.700(a), a hearing on appeal will be granted to a claimant who requests a hearing and is willing to appear in person.  The Board notes that as part of her June 2013 VA Form 9 (Appeal to the Board), the appellant did not indicate whether she desired a hearing in conjunction with this case.  However, in a subsequent July 2013 statement she reported that she desired a videoconference hearing before the Board.  The record does not reflect the appellant has been accorded a such hearing or withdrawn her request for one.

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a videoconference hearing with a Veterans Law Judge of the Board in accordance with her request.  The appellant should be notified in writing of the date, time and location of the hearing.

After the hearing is conducted, or if the appellant withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board, in accordance with appellate procedures.

By this remand, the Board intimates no opinion, either legal or factual, as to any final determination warranted in this case.  The purpose of this remand is to afford the appellant due process of law.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


